Citation Nr: 0936766	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  04-42 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals, cold weather 
injury to fingers.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to April 
1946.         

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi. 

In December 2006, the Board denied the Veteran's claim 
presently on appeal.
The Veteran appealed the Board's decision to the U. S. Court 
of Appeals for Veterans Claims (Court). In January 2008, the 
Court granted a Joint Motion for Remand filed by the parties, 
which vacated the December 2006 decision and returned the 
case to the Board for readjudication. The Board in turn 
remanded the case for further development in June 2008. 

For the reasons indicated below, the appeal is again REMANDED 
to the Department of Veterans Affairs Regional Office. VA 
will notify the Veteran if further action is required on his 
part.


REMAND

The Board is remanding this case to ensure that all measures 
warranted are taken to obtain information on the historical 
location of the unit in which the Veteran served, namely 
whether consistent with the circumstances he has described of 
exposure to cold weather during service in Korea. 

As the Board observed in the prior remand, the Veteran's 
service treatment records and personnel file are missing and 
are presumed to have been destroyed during a fire at the 
National Personnel Records Center (NPRC) in 1973. The 
documentation of service that is available, (a Report of 
Separation from the Armed Forces) indicates a unit of 
assignment of the 340th Quartermaster Laundry Detachment. 

The Report of Separation from the Armed Forces also reflects 
that the Veteran had 1 year and 16 days of overseas duty 
outside the Continental U. S. with the destination not 
listed. Consequently, in view of the fact that there was an 
overseas duty assignment, the Board remanded this case with 
the direction that the RO contact the appropriate government 
records depository to obtain any records that would establish 
the 340th Quartermaster Laundry Detachment's location between 
April 1944 and April 1946. 

The RO contacted the NPRC in reference to the above inquiry. 
In response,                 the NPRC indicated that the 
"record is fire-related," and "[t]here is no mention of 
the 340th Quartermaster Laundry Detachment in [the] veteran's 
record." No further case development ensued. 

The NPRC's response does not address the critical inquiry in 
this case.  The NPRC's response indicates that it only again 
searched records under the Veteran's name, already 
established to be unavailable.          

The Board's specific directive was to obtain all objective 
records showing the location of the 340th Quartermaster 
Laundry Detachment, apart from the Veteran's individual case 
file. This directive was not accomplished on remand. Stegall 
v. West, 11 Vet. App. 268 (1998) (a remand confers upon the 
claimant, as a matter of law, the right to compliance with 
the remand directives).

Thus, a remand is again required to attempt to verify whether 
the Veteran's unit of assignment was stationed in Korea 
during the time period he had service. The RO should again 
contact the correct Government records depository or 
depositories to acquire this information.

The Board further points out, as previously, that where a 
claimant's service treatment records are not available 
through no fault of the veteran, VA has a heightened duty to 
assist in the development of his claim. See Marciniak v. 
Brown, 10 Vet. App. 198, 200 (1997), citing O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991). This heightened duty to 
assist includes the obligation to search for alternative 
medical records, as well as to advise the claimant to obtain 
other forms of evidence. See Dixon v. Derwinski, 3 Vet. App. 
261 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991). 
 
In accordance with this heightened duty to assist the 
Veteran, the RO must provide a supplemental notice letter 
informing him as to what alternative sources of evidence he 
may provide in support of the claim on appeal. The 
supplemental notice correspondence must be consistent with 
the procedures specified within the VA Adjudication Procedure 
Manual as to securing other types of competent evidence in 
lieu of actual service records themselves. See VA 
Adjudication Procedure Manual, M21-1MR, Part III, Subpart 
iii, Chapter 2, Section E (Dec. 13, 2005). 

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the appropriate 
Government records depository to obtain 
any records of the U.S. Army's 340th 
Quartermaster Laundry Detachment between 
April 1944 and April 1946, which would 
indicate the location of the unit at the 
times indicated, and associate them with 
the claims file. The RO should secure 
these records from any customary and 
appropriate sources that would in all 
likelihood have such information, 
including but not limited to the NPRC, U. 
S. Army and Joint Services Records 
Research Center (JSRRC), and National 
Archives and Records Administration 
(NARA). Because the requested records are 
held by a department or agency of the 
Federal government, efforts to obtain them 
must continue until it is determined that 
they do not exist or that further attempts 
to obtain them would be futile. The non-
existence or unavailability of such 
records must be verified by the Federal 
department or agency from whom they are 
sought. 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2). 

2.	The RO will send the Veteran a 
supplemental notice letter advising him 
that in the absence of service treatment 
records he can submit alternate evidence 
to support his claims, based upon the list 
of such alternative documents provided in 
the VA Adjudication Procedure Manual, M21- 
1MR, Part III, Subpart iii, Chapter 2, 
Section E (Dec. 13, 2005). These sources 
of evidence include statements from 
service medical personnel, lay statements 
from other individuals from service, post-
service employment or insurance physicals, 
and any letters written during service.

3.	When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law. Then 
readjudicate the issue of entitlement to 
service connection for residuals, cold 
weather injury to fingers.

4.	The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, he must be 
furnished a Supplemental Statement of the 
Case and afforded an opportunity to 
respond. Thereafter, if in order, the case 
should be returned to the Board for 
further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts    are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the Veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the Veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO,           is necessary for a 
comprehensive and correct adjudication of his claim. 

The Veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matter the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



